DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and the submission of an Information Disclosure Statement
2.         The present office action is made in response to the amendment and the submission of an Information Disclosure Statement, hereafter IDS, filed on 8/5/2021. 
3.	It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a set of six replacement sheets contained figures 1A-1B, 2-4, 5A-5B, 6A-6B, 7 and 9;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter, see Amendment, Remark section, page 3;
C) Regarding to the claims, applicant has amended claims 15-16, 18, and 24-28; canceled claim 23 and added a new set of dependent claims, i.e., claims 29-37, into the application.
As amended and newly-added, the pending claims are claims 15-22 and 24-37. Note that claims 1-14 were canceled in the amendment of 4/1/2021.
Response to Arguments
4.	The amendments to the drawings, the specification and the claims as provided in the amendment of 8/5/2021, the submission of the IDS of 8/5/2021, and applicant's arguments provided in the mentioned amendment, pages 8-12, have been fully considered and yielded the following conclusions.
A) Regarding to the IDS, the reference EP 3465344 listed in the mentioned IDS has not been considered and also has been lined-through because applicant has not provided a copy of the mentioned reference. Applicant should note that applicant just provided an English abstract and a front page of the mentioned foreign reference. Applicant has not provided a complete copy of the mentioned foreign reference.
B) Regarding to the objection to the drawings as set forth in the office action of 5/7/2021, the amendments to the drawings and the specification and applicant’s arguments provided in the mentioned amendment, pages 8-10, have been fully considered and are sufficient to overcome the objections to the drawings as set forth in elements (14)-(15) provided on pages 6-8 of the mentioned office action. Regarding to the objection to the drawings as set forth in element (13) provided on page 6 of the office action, while the amendments to the specification are sufficient to overcome the objection to the drawings for changing the numerical reference “237” to --236--; however, the amendments do not correct the numerical reference “36” which is mentioned in the substitute specification in paragraph [0048] on line 8. Thus, the drawings is still objected as set forth in the present office action.
C) Regarding to the objection to the specification as set forth in the office action of 5/7/2021, the amendments to the specification and applicant’s arguments provided in the 
D) Regarding to the objection to claims 16 and 23-24 as set forth in the office action of 5/7/2021, the amendments to the claims and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the objections to the mentioned claims.
E) Regarding to Claim Interpretation as set forth in the office action of 5/7/2021, elements (19)-(21), it is noted that the amendments to claim 15 are not sufficient to overcome the Claim Interpretation because the amendments to the claim 15 does not provide sufficient structure for the so-called “a client node”. Regarding to the so-called “a lens assembly”, there is not any amendment to the mentioned generic placeholder. It is also noted that applicant has not provided any arguments related to Claim Interpretation in the amendment of 8/5/2021.
F) Regarding to the rejection of claims 15-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 5/7/2021, the amendments to the claims and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are not sufficient to overcome the rejections of the claims. Thus, the claims are still rejected as set forth in the present office action.
G) Regarding to the rejection of claims 15-17 and 21-22 under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al (US Publication No. 2020/0183,137) as set forth in the office action of 5/7/2021, the amendments to the claims and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the rejections of the claims.
Election/Restrictions
5.	Claim 15 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 5/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/7/2021 is now withdrawn.  Claims 25-28, directed to Invention I are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
6.       The information disclosure statement, hereafter, IDS, filed 8/5/2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
7.       The six replacement sheets contained figures 1A-1B, 2-4, 5A-5B, 6A-6B, 7 and 9 were received by the Office on 8/5/2021. As a result of the changes to the drawings, the application now contains a total of eight sheets of figures 1A-1B, 2-4, 5A-5B, 6A-6B and 7-10 which includes two sheets of figures 8 and 10 as filed on 1/11/2019, and six replacement sheets contained figures 1A-1B, 2-4, 5A-5B, 6A-6B, 7 and 9 as filed on 8/5/2021.  The mentioned eight sheets of figures 1A-1B, 2-4, 5A-5B, 6A-6B and 7-10 are objected by the examiner for the following reason(s).
8.       The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the numerical reference “36” as mentioned in the paragraph [0048] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
9.	The substitute specification filed on 8/5/2021 has been entered.
10.       The lengthy specification which was amended by the amendment of 8/5/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
11.       Claims 31 and 35 are objected to because of the following informalities.  Appropriate correction is required.
In each of claims 31 and 35: on lines 1-2 of each claim, there is missing an article in front of the element recited in the phrase thereof “wherein light source …the forensic evidence”. Should “light source” (line 1 of each claim) be changed to --the light source--. See its base claim 18 on lines 13-14.
Claim Interpretation
12.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a client node” and “a lens assembly” as recited in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
15.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.       Claims 15-22 and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason(s):
The claim recites a client note having an image sensor on lines 3-4. What is “a client node” does applicant imply here? 
b) Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason(s):

b2) the feature thereof “a forensic evidence holding member … in place” (lines 6-12) is indefinite because the feature thereof “the forensic evidence” (lines 11-12) lacks a proper antecedent basis, and it is unclear about the structural relationship between the forensic evidence holding member and the so-called “the forensic evidence”.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
17.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18.	Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 recites a plurality of light sources on line 2 of the claim; however, its base claim 18 recites only one light source as can be seen in the feature thereof “a light source coupled to the housing … evidence” (claim 18, lines 13-14). Thus, claim 32 fails to further limit the subject matter of the claim upon which it depends.

Allowable Subject Matter
19.       Claims 15-22 and 24-37 would be allowable if a) each of claims 15 and 18 is rewritten to overcome the rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and b) claim 32 is rewritten to overcome the rejections of the claims under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, set forth in the present office action.
20.       The following is a statement of reasons for the indication of allowable subject matter: 
A) The forensic microscope assembly as recited in present claim 15 is allowable with respect to the US Publication No. 2020/0183137 by the limitations related to the type of forensic evidence as recited in the features thereof “the forensic evidence holding member … the cradle on an axis” (lines 10-12). It is noted that while the slide housing (44) as disclosed in the mentioned Publication comprises a slot for receiving and holding a slide supporting a forensic evidence; however, the mentioned Publication does not disclose the forensic evidence is a bullet shell casing as claimed. Further, the structure of the housing as described in the mentioned Publication cannot held/support a forensic evidence in the form of a bullet shell casing.
B) The forensic microscope assembly as recited in present claim 18 is allowable with respect to the US Publication No. 2020/0183137 by the limitations related to the evidence stabilizer as recited in the features thereof “an evidence stabilizer … in place” (lines 10-12). It is noted that while the slide housing (44) as disclosed in the mentioned Publication comprises a .
Conclusion
21.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
22.	The US Publication No. 2006/0115264 is cited as of interest in that it discloses a frame for supporting a camera and an illumination system for observing a forensic evidence.
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
24.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872